



COURT OF APPEAL FOR ONTARIO

CITATION: Sahinbay v. Da Silva, 2016 ONCA 333

DATE: 20160503

DOCKET: C59748

Laskin, Pepall and Brown JJ.A.

BETWEEN

Arif Sahinbay and Dilek Sahinbay

Plaintiffs/Appellants

and

Ricardo Da Silva and Isilda Da Silva

Defendants/Respondents

James Cooper, for the appellant, Arif Sahinbay

Joanne Blacklock and Nicholas Ajram, for the respondents

Heard and released orally: April 29, 2016

On appeal from the judgment of Justice Thomas R. Lederer of
the Superior Court of Justice, dated November 19, 2014, sitting with a jury.

ENDORSEMENT

[1]

The appellant is represented by counsel today.  Counsel argues that at
the trial of the action, the appellant was self-represented, was taking
unreasonable positions, lacked counsel due to factors beyond his control, and
suffered a head injury.  He submits that given these circumstances, the trial
judge, of his own initiative, ought to have adjourned the trial so that the
appellant could confer with counsel.

[2]

We do not accept the appellants submission.

[3]

A reading of the transcript of proceedings reveals that the trial judge
conducted a fair trial.  He repeatedly offered the appellant an adjournment of
the trial but these offers were repeatedly refused.  He also pointed out the
weaknesses of the appellants case in the absence of properly tendered
evidence.

[4]

Moreover, we reject the argument, raised for the first time today, that
counsel for the respondent was obliged to do more in the circumstances.  Again,
a review of the transcript does not support such a complaint.

[5]

The appeal is dismissed.  Costs are awarded to the respondents in the
amount of $2,000 inclusive of disbursements and applicable taxes.



John Laskin J.A.

S.E. Pepall J.A.

D.M. Brown J.A.


